 


109 HRES 442 IH: Honoring the Fordham University School of Law upon the occasion of its 100th Anniversary.
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 442 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mr. Fossella submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Honoring the Fordham University School of Law upon the occasion of its 100th Anniversary. 
 
Whereas it is the sense of the House of Representatives to recognize and commend those American universities which have achieved world renown and brought pride and honor to our Nation through their traditions of academic excellence; 
Whereas attendant to such concern, and in full accord with its long-standing traditions, the House of Representatives is justly proud to honor the Fordham University School of Law upon the occasion of its 100th Anniversary; 
Whereas on September 28, 1905, the Fordham University School of Law opened its door in the City of New York to 13 students; since that time it has evolved into one of the largest, most diverse and most respected law schools in the Nation, with nearly 1,600 students and over 200 full-time and adjunct faculty; 
Whereas to commemorate this milestone in the life of the school and the educational history of the City and State of New York and the Nation, the Fordham University School of Law has designed a year-long celebration commencing on September 28, 2005; 
Whereas the Fordham University School of Law's Centennial Celebration will feature symposia, lectures, galas and, in keeping with its dedication to serving others, a commitment by its alumni, faculty, and students to contribute 100,000 hours of public pro bono work to help those that are less fortunate; 
Whereas for 100 years, the Fordham University School of Law has been defined by unparalleled standards of learning and has produced countless leaders throughout the world; and 
Whereas with great admiration, the House of Representatives is proud to pay tribute to this eminent university which stands at the threshold of the future with its legacy of outstanding achievements and its impressive body of distinguished alumni: Now, therefore, be it 
 
That— 
(1)the House of Representatives honors the Fordham University School of Law upon the occasion of its 100th Anniversary, fully confident that in its future, it will enjoy the same success which has so characterized its past; and 
(2)a copy of this Resolution, suitably engrossed, be transmitted to the Fordham University School of Law. 
 
